Citation Nr: 0527878	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  03-05 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to payment of burial expenses based on death 
from service-connected disability under Chapter 23, Title 38, 
United States Code.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The veteran had active military service in the United States 
Marine Corps from December 1970 to November 1971.  He died in 
February 2002.  The appellant is the mother of the veteran.  
This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of a May 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma that denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  This case also comes before the Board 
on appeal from a June 2002 decision issued by the RO that 
granted entitlement to nonservice-connected burial benefits 
in the amount of $600.

The Board remanded the case for additional development in 
January 2004.  The case has now been returned to the Board 
for appellate review.


FINDINGS OF FACT

1.  The veteran died in February 2002 as the result of 
hepatic encephalopathy due to chronic liver disease; 
contributing conditions were coagulopathy and 
thrombocytopenia (secondary to alcoholism).

2.  At the time of his death, the veteran was service 
connected for schizophrenia rated 100 percent disabling.  

3.  Service medical records do not indicate that the veteran 
suffered from any chronic liver condition, coagulopathy or 
thrombocytopenia.

4.  A connection between the veteran's fatal hepatic 
encephalopathy due to chronic liver disease, coagulopathy or 
thrombocytopenia and his military service has not been 
demonstrated.

5.  The veteran's service-connected disability did not cause, 
contribute to, or hasten, his death. 

6.  The maximum burial benefits for a nonservice-connected 
death have been awarded; additional burial benefits are not 
payable.


CONCLUSIONS OF LAW

1.  The veteran's death was not the result of disease or 
injury incurred in or aggravated by active military service; 
his death was not due to or the result of any service-
connected disability.  38 U.S.C.A. §§ 1310, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.310, 3.312 (2004).

2.  The criteria for burial allowance in excess of $600.00 
have not been met.  38 U.S.C.A. §§ 2302, 2303, 2307, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.1600 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran died in February 2002.  His death certificate 
states that the immediate cause of death was hepatic 
encephalopathy due to, or as a consequence of chronic liver 
disease, in turn due to coagulopathy, which in turn was due 
to thrombocytopenia (secondary to alcoholism).

The appellant seeks to establish service connection for the 
cause of the veteran's death in her capacity as the veteran's 
surviving parent.  At the time of the veteran's death service 
connection was in effect for one disability, schizophrenia, 
which had been evaluated as 100 percent disabling, effective 
since June 2, 1975.  The appellant contends that service 
connection for the cause of the veteran's death should be 
established because the medications prescribed for the 
veteran's service-connected psychiatric disability were at 
least partially responsible for the development of his fatal 
liver condition.

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, a causal connection must be shown.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The cause of the veteran's death may be service connected if 
a disability which the veteran incurred or aggravated in 
service was either the principal or contributory cause of his 
death.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be the principal cause of death, that 
disability must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 C.F.R. § 3.312(b).  For a service-connected disability to 
be a contributory cause of death, that disability must 
contribute substantially or materially to death; it must 
combine to cause death; it must aid or lend assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).  See Harvey v. 
Brown, 6 Vet. App. 390 (1994).  A service-connected 
disability may be a contributory cause of death if it results 
in debilitating effects and general impairment of health to 
the extent that would render the person materially less 
capable of resisting the effects of other disease or injury 
primarily causing death.  38 C.F.R. § 3.312(c)(3).  A 
service-connected disability may be a contributory cause of 
death if it affected a vital organ and was of itself of a 
progressive or debilitating nature and was of such severity 
as to have a material influence in accelerating death.  
38 C.F.R. § 3.312(c)(4).  Service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and impairment of health to the extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing death.  
38 C.F.R. § 3.312(c)(3).

Review of the veteran's service medical records reveals that 
he was never treated for, or diagnosed with, any liver 
ailment.  Furthermore he was never treated for, or diagnosed 
with, any hematological condition, including any coagulopathy 
or thrombocytopenia.

Review of the post-service medical evidence of record reveals 
that the veteran had been admitted to a VA hospital in August 
1987, for treatment for alcohol abuse/dependence.  He denied 
any significant medical illness.  Physical examination did 
not reveal any liver condition.  Laboratory testing was 
within normal limits.  The veteran was subsequently 
readmitted to a VA hospital in December 1987, for additional 
treatment for his alcohol problem.  Laboratory data on 
admission was within normal limits.  

The Board notes that the veteran had been prescribed a 
variety of medications in connection with VA treatment of his 
service-connected schizophrenia between 1992 and 2002.  These 
medications included Trazodone, Hydroxyzine, Loxapine, 
Paroxetine, Olanzapine and amitriptyline. 

The veteran was last treated at the Public Health Service 
Indian Hospital in February 2002.  The hospital discharge 
summary indicates that the veteran was admitted with the 
diagnoses of chronic liver disease, hyperbilirubinemia, 
thrombocytopenia, coagulopathy and hypertensive 
cardiovascular disease.  The discharge diagnoses included 
hepatic encephalopathy, chronic liver disease, left lower 
lobe pneumonia, coagulopathy, thrombocytopenia, 
hyperbilirubinemia and hypertensive cardiovascular disease.  
The veteran's past medical history was significant for 
chronic liver disease, secondary to ethanol use.  He was also 
noted to have a history of alcoholic hepatitis and 
hypertensive cardiovascular disease.  On physical 
examination, scleral icterus was noted.  The liver was not 
palpable.  The day after admission, the veteran's ammonia 
level was slightly elevated.  On the morning of the veteran's 
death, there was a significant change in his clinical status 
and he died that evening.

Pursuant to the Board's remand instructions, the RO, after 
obtaining the veteran's terminal hospital and VA treatment 
records, obtained a medical opinion as to the cause of the 
veteran's death.  After reviewing the claims file, a VA 
psychiatrist noted that as far back as 1987, the veteran had 
had a history of alcoholism and that he was hospitalized 
twice that year in a VA hospital for detoxification.  The 
reviewer also noted that the veteran had recently been found 
to suffer from alcoholic hepatitis and stated that this 
hepatitis is different from hepatitis C.  The VA also 
reviewer stated that the veteran's treatment for his 
psychosis, including medication, would not have caused these 
conditions.  The psychiatrist opined that the veteran's 
terminal processes were not worsened by his psychiatric 
disability or its treatment.  The reviewer also opined that 
the treatment of the veteran's psychiatric disability did not 
contribute substantially or materially to the veteran's 
death.  Based on her review of the record, the psychiatrist 
concluded that the causes of the veteran's death, hepatic 
encephalopathy, chronic liver disease, left lower lobe 
pneumonia, coagulopathy, thrombocytopenia, 
hyperbilirubinemia, and hypertensive cardiovascular disease, 
were not at least as likely as not related to the veteran's 
period of service or to his service-connected disability of 
undifferentiated schizophrenia or to the treatment of that 
disability.  The reviewer stated that the veteran's causes of 
death were related to his chronic liver disease secondary to 
the use of alcohol.

This November 2004 VA medical opinion is the only competent 
medical opinion of record on the question of the existence of 
any etiologic relationship between the cause of the veteran's 
death and his service-connected schizophrenia.  The Board 
notes that the written statements of the appellant that the 
veteran's death was causally connected to the veteran's 
service-connected disability or to the treatment of that 
disability are not probative as there is no evidence in the 
record that the appellant has any medical knowledge or 
expertise to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  See also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); Moray v. Brown, 2 Vet. App. 211, 214 (1993).

Therefore, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran's fatal combination of hepatic encephalopathy, 
chronic liver disease, coagulopathy or thrombocytopenia were 
traceable to his military service or that said conditions 
were incurred as a result of his service-connected 
schizophrenia.  The preponderance of the competent and 
probative medical evidence of record is against the claim.  
The evidence shows that the veteran's fatal hepatic 
encephalopathy, chronic liver disease, coagulopathy and 
thrombocytopenia were not caused by any incident of service, 
including any service-connected disability (schizophrenia), 
or treatment thereof.

In reviewing the record, the Board does not find any medical 
evidence that the veteran's service-connected disability 
caused or contributed to the cause of his death.  There is no 
suggestion, even when 38 C.F.R. § 3.312 is considered, that 
the service-connected psychiatric disability was a principal 
cause of death or otherwise affected a vital system such as 
the heart or lungs or vascular system to the extent that it 
may be considered a factor.  Clearly evident in the VA 
reviewer's statement is the opinion that schizophrenia did 
not contribute to the veteran's death, from which it is 
reasonable to infer that the schizophrenia did not contribute 
to the alcohol use that played a role in his demise.  In 
short, the evidence does not indicate that the veteran's 
service-connected disability was a condition that contributed 
to the veteran's death.  Thus, the Board finds that this 
disability did not contribute to the veteran's death or make 
worse any condition that did.  See 38 C.F.R. § 3.312(c)(3).  
It is clear from the medical opinion of record that this is 
the case.

Pursuant to 38 U.S.C.A. § 5107(b), where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran's fatal hepatic encephalopathy, chronic liver 
disease, coagulopathy or thrombocytopenia was incurred in or 
aggravated by service, or was caused or made worse by his 
service-connected disability.  The preponderance of the 
evidence is against the appellant's claim.  Because the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  
38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  The criteria for the 
payment of such burial benefits are set out in 38 U.S.C.A. 
§ 2302 and 38 C.F.R. § 3.1600.

In a letter dated in June 2002, the RO notified the appellant 
of an award of burial benefits in the amount of $600.00 
($300.00 for burial allowance and $300.00 for plot or 
interment allowance).

If a veteran dies as a result of a service-connected 
disability or disabilities, certain burial benefits may be 
paid.  38 C.F.R. § 3.1600(a).  As explained in the Board's 
decision above, the record does not show that the veteran's 
death was due to service or to a service-connected 
disability.  As such, the award of burial benefits must be 
based on VA laws and regulations pertaining to nonservice-
connected death burial allowances.  

In the case of a deceased veteran who at the time of death 
was in receipt of compensation (or but for the receipt of 
retirement pay would have been entitled to compensation), the 
Secretary, in the Secretary's discretion, having due regard 
to the circumstances in each case, may pay a sum not 
exceeding $300.00 for funeral expenses of the deceased 
veteran and the expense of preparing the body and 
transporting it to the place of burial.  38 U.S.C.A. 
§ 2302(a); 38 C.F.R. § 3.1600(b).  In addition, if the 
eligible veteran was not buried in a national cemetery, an 
additional $300.00 is payable (for deaths after December 1, 
2001, as in this case) for a plot allowance.  38 U.S.C.A. 
§ 2303(b).

The Board is aware of the appellant's assertions that she 
incurred burial expenses in excess of $300.  In this case, 
however, the maximum burial and plot allowance benefits 
allowable under the law have been authorized - $300 for 
nonservice-connected burial allowance and $300 for 
nonservice-connected plot and internment allowance.  The 
authorized amount ($600) has been paid to the appellant. 

The law provides for payment of burial benefits only under 
the above specified conditions.  Higher payments may be made 
in instances where the death of the veteran is service 
connected, but as noted above, the veteran's death is not 
service connected.  In this case, the appellant has received 
the burial benefits to which she is entitled and warrants no 
additional burial benefits under the law.  Where the law and 
not the evidence is dispositive, the appeal should be 
terminated for the absence of legal merit or lack of 
entitlement.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  In 
view of the foregoing, the Board must find that the 
appellant's claim for a burial allowance and a plot or 
interment allowance in excess of the $600.00 amount already 
paid in this case must be denied.

The Board is aware that, in November 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became law.  Among other things, this law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  VAOPGCPREC 7-
2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the claimant of evidence and information necessary to 
substantiate her claim and inform her whether she or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate her cause of death claim in the 
letters sent by the RO in October 2002, and February 2004, as 
well as the discussion in the February 2003 Statement of the 
Case (SOC) and the June 2005 Supplemental Statement of the 
Case (SSOC).  The appellant was notified of the information 
necessary to substantiate her burial benefits claim in the 
June 2005 Supplemental Statement of the Case (SSOC).  She was 
also told that she needed to ensure that all pertinent 
evidence was submitted.  She was informed as to what was 
required of her and what VA would do to assist her.  
Therefore, VA has no outstanding duty to inform.

Although all the notices required by the VCAA may not have 
been provided until after the RO adjudicated the appellant's 
cause of death claim, "the appellant [was] provided the 
content-complying notice to which [s]he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to any notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA medical records from 1987 to 
2002, and Public Health Service medical records relating to 
the veteran's last days have been associated with the claims 
file.  The appellant did not provide any information to VA 
concerning treatment records that she wanted the RO to obtain 
for her that were not obtained.  The Board obtained a VA 
medical expert opinion; the appellant was afforded the 
opportunity to respond to that November 2004 medical opinion, 
but she did not submit any further evidence or argument.

The RO provided the appellant with the pertinent evidentiary 
development that was subsequently codified by VCAA and the 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA and the 
implementing regulations, the RO notified the appellant of 
her right to submit evidence.  It would not breach her rights 
under VCAA and/or the implementing regulations for the Board 
to proceed to review the appeal.  Furthermore, the appellant 
has not asserted that the case requires further development 
or action under VCAA or the implementing regulations.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to burial benefits based on death from service-
connected disability is denied.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


